DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 18, and 19 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Smith et al. (US 2017/0038255), hereinafter “Smith”.
Regarding claim 1, Smith discloses a spectral detector (abstract, Figs. 2A, 4A, 5, 6B, 10A) comprising: 
a multi-arrangement type filter array including a plurality of filter arrays arranged to overlap each other in a path of propagation of incident light (Fig. 2A, refs 21A, 21B, paragraph [0027]); and 
a sensor array including a plurality of sensors configured to sense light passing through the multi-arrangement type filter array (Fig. 10A, ref 103, paragraph [0062]), 
wherein the multi-arrangement type filter array comprises: 
a first filter array having a first structure in which a plurality of first filters with different transmittance spectrums according to different absorbance characteristics thereof are arranged (Fig. 8D, ref 321A, paragraph [0060]; paragraph [0059] “filters may include a colored glass, an absorptive pigment, or a dye, for absorption of light at wavelengths other than wavelengths of corresponding passbands”); and 
a second filter array having a second structure in which a plurality of second filters with different transmittance spectrums according to different absorbance characteristics thereof are 
wherein the plurality of second filters of the second filter array is configurable to be arranged to at least partially overlap the plurality of first filters of the first filter array at a second position relative to the first filter array so that the multi-arrangement type filter array has a second set of absorbance characteristics different from the first set of absorbance characteristics (filter 321A is continuously varying while filter 321B contains “segmented portion 21B”, therefore the absorbance characteristics are different), 
wherein the incident light has a plurality of parts that pass through the plurality of first filters, respectively (ref 23, as shown in Fig. 10A), and 
wherein the plurality of second filters that overlap with the plurality of first filters are respectively arranged in paths of the plurality of parts of the incident light (ref 23, as shown in Fig. 10A).
Regarding claim 18, Smith discloses a spectrometer comprising the spectral detector of claim 1 (paragraph [0062]).
Regarding claim 19, Smith discloses a multi-arrangement type filter array comprising a plurality of filter arrays arranged to overlap each other in a path of propagation of incident light (abstract, Figs. 2A, 4A, 5, 6B, 10A), the plurality of filter arrays comprising: 
a first filter array having a first structure in which a plurality of first filters with different transmittance spectrums according to different absorbance characteristics thereof are arranged 
a second filter array having a second structure in which a plurality of second filters with different transmittance spectrums according to different absorbance characteristics thereof are arranged, the plurality of second filters of the second filter array being arranged to at least partially overlap the plurality of first filters of the first filter array at a first position relative to the first filter array so that the multi-arrangement type filter array has a first set of absorbance characteristics (ref 321B, paragraph [0060]; “segmented portion 21B”), 
wherein the plurality of second filters of the second filter array is configurable to be arranged to at least partially overlap the plurality of first filters of the first filter array at a second position relative to the first filter array so that the multi-arrangement type filter array has a second set of absorbance characteristics different from the first set of absorbance characteristics (filter 321A is continuously varying while filter 321B contains “segmented portion 21B”, therefore the absorbance characteristics are different), 
wherein the incident light has a plurality of parts that pass through the plurality of first filters, respectively (ref 23, as shown in Fig. 10A), and 
wherein the plurality of second filters that overlap with the plurality of first filters are respectively arranged in paths of the plurality of parts of the incident light (ref 23, as shown in Fig. 10A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Takei (US 2010/0097683).
Regarding claim 8, Smith is silent regarding wherein at least one of the plurality of first filters and the plurality of second filters has different mixing ratios between at least two materials thereof.
However, Takei teaches a spectral filter (abstract) including wherein at least one of the plurality of first filters and the plurality of second filters has different mixing ratios between at least two materials thereof (Fig. 9a, paragraph [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Smith with the teaching of Takei by including wherein at least one of the plurality of first filters and the plurality of second filters has different mixing ratios between at least two materials thereof in order to perform a wider range of wavelength filtering of the light to allow the desired light to be received on the detector.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Takei as applied to claim 1 and 8 above, and further in view of Redman et al (US 2008/0266563), hereinafter "Redman".
Regarding claim 10, Smith is silent regarding wherein at least one of the plurality of first filters and the plurality of second filters has a same thickness.
However, Redman teaches a spectral filter (abstract) including wherein at least one of the plurality of first filters and the plurality of second filters has a same thickness (Fig. 9a, paragraph [0122]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Smith with the teaching of Redman by including wherein at least one of the plurality of first filters and the plurality of second filters has a same thickness as Redman teaches that filter transmission can be changed by either changing the thickness of the material or keeping the thickness the same and changing the material of the filter. One would chose constant thickness to have a uniform filter wheel, making rotation easier.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Ockenfuss (US 2017/0186793).
Regarding claim 15, Smith is silent regarding an anti-reflection layer provided on a top surface of each of the plurality of first filters.
However, Ockenfuss teaches an optical filter (abstract. Figs. 3) including an antireflection layer provided on a top surface of each of the plurality of first filters (paragraph [0037], ref 334).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Smith with the teaching of Ockenfuss by including an anti-reflection layer provided on a top surface of each of the plurality of first filters in order to prevent interference from reflected light, which would cause poor measurements.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 19 above, and further in view of Takei.
Regarding claim 21, Smith is silent regarding wherein at least one of the plurality of first filters and the plurality of second filters has at least one of different thicknesses and different mixing ratios of materials.
However, Takei teaches a spectral filter (abstract) including wherein at least one of the plurality of first filters and the plurality of second filters has at least one of different thicknesses and different mixing ratios of materials (Fig. 9a, paragraph [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Smith with the teaching of Takei .
Allowable Subject Matter
Claims 2, 3, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a spectral detector, the device comprising, among other essential elements, wherein at least one of the first filter array and the second filter array is configured to be movable, and wherein a match combination between the plurality of first filters and the plurality of second filters is changed by moving the at least one of the first filter array and the second filter array, in combination with the rest of the limitations of claim 1 and the above claim.
Regarding claim 3, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a spectral detector, the device comprising, among other essential elements, at least one of: a first position moving member, including one or more motors, configured to move positions of at least some of the plurality of first filters, the first position moving member being coupled to the first filter array; and a second position moving member, including one or more motors, configured to move positions of at least some of the plurality of second filters, the second position moving member being coupled to the second filter array, in combination with the rest of the limitations of claim 19 and the above claim.
Regarding claim 20, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a multi-arrangement type filter array, the device comprising, among other essential elements, wherein at least one of the first filter array and the second filter array is configured to be movable, and wherein a match combination between the plurality of first filters and the plurality of second filters is changed by moving the at least one of the first filter array and the second filter array, in combination with the rest of the limitations of claim 1 and the above claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ford et al. (US 2011/0108721), cited in the AFCP interview, teaches movable filters, but the light does not move through all filters, as claimed.  No reason exists to combine Ford with the art of record, as there is no reason to have the filters of Smith movable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877